COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00256-CR
                              NO. 02-14-00257-CR


SHULANDRA E. PRICE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1335007D, 1367804D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant filed a timely, pro se notice of appeal on July 2, 2014. On July

11, 2014, we sent appellant and her counsel a letter notifying them that the trial

court’s certifications of appellant’s right to appeal indicated that these are plea-

bargain cases and appellant has no right of appeal. See Tex. R. App. P. 44.3.

No party has filed a response showing grounds for continuing the appeals.

      1
       See Tex. R. App. P. 47.4.
Accordingly, we dismiss the appeals.       See Tex. R. App. P. 25.2(d), 43.2(f);

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 29, 2014




                                       2